FILED
                            NOT FOR PUBLICATION                             DEC 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANKLIN CARL PAULUS,                            No. 13-15620

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00903-GMN-
                                                 VCF
  v.

U.S. DEPARTMENT OF EDUCATION,                    MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Franklin Carl Paulus appeals pro se from the district court’s summary

judgment in his action challenging the Department of Education’s denial of his

request to discharge his federally guaranteed student loans. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Lawrence v. Dep’t of Interior, 525

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 916, 920 (9th Cir. 2008), and we affirm.

      The district court properly concluded that the Higher Education Technical

Amendments of 1991 (“HETA”), 20 U.S.C. § 1091a, applies to Paulus’s

educational loans, and that Michigan’s statute of limitations does not apply to the

Department’s debt collection efforts against Paulus. See 20 U.S.C. § 1091a(a)(2)

(the United States may at any time bring an action for the repayment of a loan

obtained under Title IV of the Higher Education Act and assigned to the

Department); United States v. Phillips, 20 F.3d 1005, 1007 (9th Cir. 1994) (HETA

retroactively abrogated all statutes of limitations on actions to collect defaulted

federally guaranteed student loans).

      We do not consider Paulus’s arguments regarding the Ex Post Facto Clause

and the Tenth Amendment because they were raised for the first time on appeal.

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                     13-15620